               Case 2:21-bk-51758                     Doc 4          Filed 05/19/21 Entered 05/19/21 14:56:09            Desc Main
                                                                     Document      Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Ralph Emanuel Anderson
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Citizens One Consumer Loan                           Surrender the property.                     No
    name:              Servicing                                            Retain the property and redeem it.
                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of        2019 Dodge Charger 17,000                         Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:
    securing debt:        SRT, 4 dr, Good Condition
                          Location: 6926 Crescent Boat
                          Lane, Canal Winchester OH
                          43110


    Creditor's         Fifth Third Bank                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 6926 Crescent Boat Lane Canal                            Reaffirmation Agreement.
    property       Winchester, OH 43110 Franklin                            Retain the property and [explain]:
    securing debt: County
                   1500 sq. ft ranch, finished
                   basement, 4 BR, 3 BA


    Creditor's         Firth Third Bank, NA                                 Surrender the property.                     No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:21-bk-51758                        Doc 4          Filed 05/19/21 Entered 05/19/21 14:56:09                          Desc Main
                                                                     Document      Page 2 of 3

 Debtor 1      Ralph Emanuel Anderson                                                                 Case number (if known)


    name:                                                                    Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of 2011 Jeep Grand Cherokee                                 Reaffirmation Agreement.
    property       Limited 83,725 miles                                     Retain the property and [explain]:
    securing debt: 4 dr, Good Condition
                   Location: 6926 Crescent Boat
                   Lane, Canal Winchester OH
                   43110


    Creditor's     Huntington National Bank                                 Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of 6926 Crescent Boat Lane Canal                            Reaffirmation Agreement.
    property       Winchester, OH 43110 Franklin                            Retain the property and [explain]:
    securing debt: County
                   1500 sq. ft ranch, finished
                   basement, 4 BR, 3 BA


    Creditor's     Park National Bank                                       Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of 2014 Canam Spyder Roadster                               Reaffirmation Agreement.
    property       7,232 miles                                              Retain the property and [explain]:
    securing debt: Motorcycle; Excellent Condition
                   Location: 6926 Crescent Boat
                   Lane, Canal Winchester OH
                   43110


    Creditor's     Performance Finance                                      Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of      2012 Victory Kingpin 7500 miles                     Reaffirmation Agreement.
    property            Good Condition                                      Retain the property and [explain]:
    securing debt:      Location: 6926 Crescent Boat
                        Lane, Canal Winchester OH
                        43110


    Creditor's     Wright Patt Credit Union                                 Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of      2019 Chevrolet Silverado 16,700                     Reaffirmation Agreement.
    property            miles                                               Retain the property and [explain]:
    securing debt:      Truck, Excellent Condition
                        Location: 6926 Crescent Boat
                        Lane, Canal Winchester OH
                        43110

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:21-bk-51758                        Doc 4          Filed 05/19/21 Entered 05/19/21 14:56:09                       Desc Main
                                                                     Document      Page 3 of 3

 Debtor 1      Ralph Emanuel Anderson                                                                Case number (if known)


 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Ralph Emanuel Anderson                                                   X
       Ralph Emanuel Anderson                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        May 19, 2021                                                     Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
